DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent 10,853,355.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  Claims recite “the review site”, which should be corrected to “the online review website” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At the high level, the claim(s) recite(s) evaluation of the existing distribution of reviews for the entity against an industry benchmark distribution of reviews, determine, from the plurality of online review websites, an online review website on which placement of at least one additional review of an entity should be targeted, by determining a list of potential reviewers and targeting such reviewers.
These steps, as a whole and as drafted, recite steps that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, 
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine and output a review benchmark for an industry, which is a marketing activity.  If a claim limitation, under its broadest reasonable interpretation, covers marketing activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a system comprising a processor, a memory coupled to the processor and a computer program product embodied in a non-transitory computer readable storage medium.  The system, processor, memory, and computer-readable storage medium are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system, processor, memory, and computer-readable storage medium, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose et al. (US 2008/0313011) in view of Kidder et al. (US 2013/0218640) in view of and in further view of the applicant admitted prior art Nickerson et al. (US 2011/0022537)(see IDS filed 09/02/2020).

Regarding claim 1, Rose teaches a system, comprising: a processor configured to: 
determine an existing distribution of reviews for an entity ([0097], [0102], [0197], [0209]) across a plurality of online review websites ([0098], [0188]); 
based at least in part on an evaluation of the existing distribution of reviews for the entity 
receive a list of potential reviewers ([0126] “profile names can be listed for campaigns that are by invitation only”, [0165]); 
determine that at least one potential reviewer included in the list of potential reviewers should be targeted with a request to review the entity on the online review website ([0103], [0105], [0130] “restrict the users that can access a campaign”, “campaigns are created as invitation only campaigns where invitations are issued based on geography and/or user demographic”, [0187]); 
facilitate transmission of an electronic review request message to the potential reviewer, wherein the electronic review request message is generated based at least in part on a template ([0101] “campaign is both a template and a solicitation for user responses”, [0138], [0198]), and wherein the electronic review request message includes a link to the online review website determined based at least in part on the evaluation of the existing distribution of reviews for the entity against the industry benchmark distribution of reviews ([0198]); and 
subsequent to the transmission of the electronic review request message, determine whether the potential reviewer has authored a review for the entity on the online review website at least in part by determining whether the potential reviewer clicked on the link to the online review website included in the electronic review request message ([0196], [0201]-[0202]); and 
a memory coupled to the processor and configured to provide the processor with instructions ([0100]).

Rose teaches a plurality of profiles which are chosen to be associated with a campaign (entity), which is construed to be analogous to the limitation “receive a list of potential reviewers”.  

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose to receive a list of potential reviewers as disclosed by Kidder.  Doing so would provide for management of customer information, and management of customer interaction between a supplier and existing customers (Kidder [0002]).

Rose does not explicitly teach, however Nickerson discloses based at least in part on an evaluation of the existing distribution of reviews for the entity against an industry benchmark distribution of reviews ([0036]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose to include distribution of reviews for the entity against an industry benchmark distribution of reviews as disclosed by Nickerson.  Doing so may assist in assessing the health of a business within a particular industry (Nickerson [0036]).

Regarding claim 2, Rose as modified teaches the system of claim 1 wherein receiving the list of potential reviewers includes, for at least one member of the list, determining whether the member has an account with the review site (Rose [0130], [0211], [0219], Kidder [0075] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), downloading metrics and/or information associated with any social media accounts, downloading information stored on e-mail services”, [0080], [0082] “participants on the FOURSQUARE social platform can be specifically identified”).
Cho (US 2009/0089180) likewise discloses claim 2 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 3, Rose as modified teaches the system of claim 2 where determining whether the member has an account with the review site includes contacting the review site (Kidder [0075], [0080] “downloading information stored on e-mail services and/or client lists, any or all can be captured and used to identify connections”; [0082] “participants on the FOURSQUARE social platform can be specifically identified”; [0088] “Contact information can be captured as well as social media activity”, [0072], [0094] “postings on the YELP system by an identified customer can be tracked and/or monitored.  Positive reviews and/or negative comments can be identified”).

Regarding claim 4, Rose as modified teaches the system of claim 2 wherein determining whether the member has an account with the review site includes querying a third party service (Kidder [0052] “User behavior can be tracked, and media delivered based on user profiles, user tracked behavior”; [0057] “the received data can be stored locally on server on one or more databases”; “retrieve data on demand from anyone of the connected platforms”, where retrieving data from databases is querying [0088]) for historical review information  ([0114] “based on historical analysis”, [0072], [0094] “postings on the YELP system by an identified customer can be tracked and/or monitored.  Positive reviews and/or negative comments can be identified”; [0082] “participants on the FOURSQUARE social platform can be specifically identified”).



Regarding claim 6, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored positive reviews Kidder [0069] “"like" a page or otherwise publically evidence a positive affiliation with an entity (e.g., through likes, positive reviews”, [0076], [0082] “Influencers can be identified based on a number of connections, a number of followers, posting and response criteria, social activity, postings in social platforms”; [0086] “answers (e.g., with a high number of likes and/or agree votes”).

Regarding claim 7, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored reviews in a vertical associated with the entity (Kidder [0098], [0069] “fans can actively be solicited based on existing connections to an entity”).

Regarding claim 8, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored positive 

Regarding claim 9, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining that at least one member of the list should be removed from the list (Rose [0130], [0183], [0207]).
Further, in analogous art Scott et al. (US 2007/0078699) likewise discloses claim 9 in paragraph [0027].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to remove members as disclosed by Scott.  Doing so would reduce the computation time of the overall reputation processing (Scott [0027]).

Regarding claim 10, Rose as modified teaches the system of claim 9 wherein determining the member should be removed from the list is based at least in part on determining that the member has authored a negative review (Rose [0193], Kidder [0072]).
Further, in analogous art Scott et al. (US 2007/0078699) likewise discloses claim 10 in paragraph [0027].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to remove members as disclosed by Scott.  Doing so would reduce the computation time of the overall reputation processing (Scott [0027]).

Regarding claim 11, Rose as modified teaches the system of claim 1 wherein the processor is further configured to receive a list of email addresses from the entity (Rose [0190], [0182], [0187], Kidder [0075] “the system can capture existing information from any social platform regarding existing connections, including for example, e-mail addresses”; [0080] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), 
Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 11 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 12, Rose as modified teaches the system of claim 1 wherein the processor is configured to make the determination at least in part on a domain portion of an email address associated with a potential reviewer (Rose [0190], [0182], [0187], Kidder [0075] “the system can capture existing information from any social platform regarding existing connections, including for example, e-mail addresses”; [0080] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), downloading metrics and/or information associated with any social media accounts, downloading information stored on e-mail services”, [0082] “participants on the FOURSQUARE social platform can be specifically identified”).
Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 12 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 19, Rose as modified teaches the system of claim 1 wherein the processor is further configured to determine that a follow-up should be sent (Kidder [0087], [0098], [0105]).


Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 21, Rose teaches a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: determining an existing distribution of reviews for an entity across a plurality of online review websites; based at least in part on an evaluation of the existing distribution of reviews for the entity against an industry benchmark distribution of reviews, determining, from the plurality of online review websites, an online review website on which placement of at least one additional review of an entity should be targeted; receiving 
Claim 21 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 13-14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose and in further view of Petty (US 2009/0119258). 

Regarding claim 13, Rose as modified does not explicitly teach, however Petty discloses wherein the determining includes determining a likelihood that the reviewer will author a review in response to receiving the review request ([0071], [0081]-[0082], [0122] “Responsiveness of the reviewer is a metric to determine how reliable a reviewer is in terms of how likely they will review content provided to them”, ([0045]-[0046], Kidder [0063] “information on what communication channels the customer is likely to respond to, what types of offers are reviewed by the customer “; [0087], [0092] “The likelihood of a positive outcome can be determined”; “determine the likelihood of a positive outcome (e.g., likelihood customer will convert an offer, accept an offer, complete an offer, etc.”).


Regarding claim 14, Rose as modified teaches the system of claim 13 wherein the processor is further configured to determine a number of potential reviewers to solicit in order to receive a predicted number of reviews, collectively, from those solicited potential reviewers (Petty [0039]-[0046], [0081]-[0082], [0122], Kidder [0063],[0087], [0092], Rose [0132]).

Regarding claim 18, Rose as modified teaches the system of claim 1 wherein facilitating the transmission includes determining a maximum number of review requests (Petty [0039], [0043], [0103]) associated with a specific review that should be sent within a particular time period  (Petty [0118]).

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose and  in further view of the applicant admitted prior art Phelan et al. (US 2012/0191546). 

Regarding claim 15, Rose as modified teaches the system of claim 1 wherein facilitating the transmission includes determining a first transmission time that is more likely to result in a review being authored than a second transmission time  (Kidder [0091] “identify an optimal time to generate an action on the system … generates an action to target the potential customer”; note that action comprise reviews “generate the action such that the customer is required to publish a notification regarding the entity” [0008]).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include various transmission times as disclosed by Phelan.  Doing so would provide a sophisticated email program that can easily implemented to send the appropriate emails to the appropriate targets at the appropriate time (Phelan [0013]-[0015]).

Regarding claim 16, Rose as modified teaches the system of claim 15 wherein the transmission time determination is based at least in part on a determination of a time at which the potential reviewer previously posted a review (Kidder [0066] “action can also be monitored … the customer's response to the offer (e.g., reviewed, ignored, redeemed, timing associated with the preceding”; Phelan [0075]-[0076]).

Regarding claim 17, Rose as modified teaches the system of claim 15 wherein the transmission time determination is based at least in part on a statistical analysis of times other reviewers have previously posted reviews (Kidder [0066], Rose [0132]-[0133], [0162], [0168], [0209], Phelan [0013]-[0015], [0057], [0072], [0075]-[0076], [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                         December 7, 2021